GOREE, J.,
concurring with opinion.
"I 66 I coneur and write separately to point out that the State's Petition sought removal of the Indian children and requested that *1050they be placed in the custody of the Department of Human Services. The trial court ordered that "the temporary custody of the child(ren) shall be with the Department of Human Services." I believe DHS falls within the meaning of "institution" as provided by § 1903(1)(i) and therefore the deprived proceeding qualified as one for "foster care placement."